Citation Nr: 0218600	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from October 1961 
to October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision.  A 
notice of disagreement was received in April 1998.  A 
statement of the case was issued in March 1999.  The 
veteran perfected his appeal to the Board of Veterans 
Appeals (Board) in March 1999.  

In May 2002, the veteran presented testimony before the 
undersigned Board Member during a hearing at the RO; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO denied a 
claim for service connection for a seizure disorder.  
Although the RO notified the veteran of the January 1980 
decision that same month, he did not appeal the decision.  

2.  The subsequently received evidence includes evidence 
that is not cumulative or redundant of evidence previously 
of record and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1980 denial of the claim 
for service connection for a seizure disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  Since January 1980, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for a seizure disorder have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).

For the reasons explained in more detail below, and in 
view of the Board's favorable disposition on the new and 
material evidence issue, the Board finds that the passage 
of the VCAA and implementing regulations does not prevent 
the Board from rendering a decision on this aspect of the 
claim, and that all notification and development action 
needed to render a fair decision on this claim on appeal 
has been accomplished.

In a January 1980 decision, the RO denied service 
connection for a seizure disorder.  Evidence considered at 
that time included the veteran's service medical records 
and records of post service private medical treatment.  
Based upon a review of the evidence, the RO determined 
that there was no evidence that the veteran's seizure 
disorder initially manifested itself during his active 
service.  The veteran was notified of that determination 
in January 1980, but did not initiate an appeal.  

Because the veteran did not initiate an appeal of the 
January 1980 denial within one year of the notification of 
that decision, the decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§  20.302, 20.1103 (2002).

Under pertinent law and VA regulations, as interpreted by 
the Court, however, VA may reopen and review a claim which 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  [Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)).  Given the date of claim 
culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
As indicated by the regulation cited above, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of 
all evidence submitted by a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to this 
claim was the January 1980 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record consists of 
additional private medical records that include a 
statement by the veteran's physician, Dr. Azar.  In this 
statement, dated in April 1999, Dr. Azar noted diagnosed a 
current seizure disorder, and stated that "one may assume" 
that the veteran started to experience seizures or 
seizure-like episodes during his active service.

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers, 
and is not cumulative or duplicative of evidence 
previously of record.  The Board also finds that this 
evidence is "material" for purposes of reopening, as it is 
an apparently competent medical opinion ((see 38 C.F.R. 
§ 3.159 (West Supp. 2002)) that address to the ultimate 
question in this case-whether a seizure disorder was 
incurred or aggravated in active military service.  While 
Dr. Azure did not provide the rationale for his statement 
(see Hernandez-Toyens v. West, 11 Vet. App. 379 (1998)), 
to reopen a claim, evidence need only, at a minimum, 
"contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injury or disability", even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  The Board finds thus finds that 
this new evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  

Accordingly, as new and material evidence has been 
submitted, the criteria for reopening the claim for 
service connection for a seizure disorder are met.  

ORDER

To the limited extent that new and material evidence has 
been presented to reopen the claim of entitlement to 
service connection for a seizure disorder, the appeal is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

